
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.31



AMENDMENT TO CHANGE-OF-CONTROL AGREEMENT


        THIS AMENDMENT to the Change-of-Control Agreement between UnionBanCal
Corporation, a California corporation (the "Company") and
                                     (the "Executive") dated as of
                                     (the "Agreement") is entered into by and
between the Company and the Executive effective as of January 1, 2005.

        WHEREAS, the parties wish to make certain modifications to the Agreement
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
("Section 409A);

        NOW, THEREFORE, in consideration of the foregoing and of the material
promises and conditions contained in the Agreement and in this Amendment, the
parties agree as follows:

        1.     The Agreement is hereby incorporated by reference herein and made
a part hereof, subject to the specified modifications set forth herein.

        2.     Section 3(b)(2) is hereby amended by replacing the last sentence
thereof with the following sentence:

        "Each such Annual Bonus shall be paid within 21/2 months after the end
of the fiscal year for which the Annual Bonus is awarded, unless the Executive
shall elect to defer the receipt of such Annual Bonus."

        3.     Section 5(a)(3) is hereby amended and restated in its entirety as
follows:

        "(3) the Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services the scope and provider of which
shall be selected by the Executive in the Executive's sole discretion, provided
that the cost of such outplacement shall not exceed 15% of the Executive's
Annual Base Salary and the period during which the services are provided shall
not extend beyond the end of the second full calendar year following the
calendar year in which the Executive's employment terminates; and"

        4.     A new Section 5A is hereby added to the Agreement, immediately
following Section 5, as follows:

        "SECTION 5A. Section 409A.

        (a)   Notwithstanding any provision to the contrary in this Agreement,
the Company shall delay the commencement of payments or benefits coverage to
which the Executive would otherwise become entitled under the Agreement in
connection with the Executive's termination of employment until the earlier of
(i) the expiration of the six-month period measured from the date of the
Executive's "separation from service" with the Company (as such term is defined
in Treasury Regulations issued under Section 409A of the Code (defined below))
or (ii) the date of the Executive's death, if the Company in good faith
determines that the Executive is a "specified employee" within the meaning of
that term under Code Section 409A at the time of such separation from service
and that such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 5A (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to the Executive in a lump sum, and
any remaining payments and benefits due under the Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
If a benefit subject to the delayed payment rules of this Section 5A is to be
provided other than by the payment of money to the Executive, then continuation
of such benefit during the deferral period is conditioned on pre-payment by the
Executive to the Company of the full taxable value of the benefit and following
the end of the deferral period, the Bank shall repay the Executive for the
payments made by the Executive pursuant to the terms of this sentence which
would otherwise not have been required of the Executive.

--------------------------------------------------------------------------------



        (b)   In addition, to the extent the Company is required pursuant to
this Agreement to reimburse expenses incurred by the Executive, and such
reimbursement obligation is subject to Section 409A of the Code, the Company
shall reimburse any such eligible expenses by the end of the calendar year next
following the calendar year in which the expense was incurred, subject to any
earlier required deadline for payment otherwise applicable under this Agreement;
provided, however, that the following sentence shall apply to any tax gross-up
payment and related expense reimbursement obligation, including any payment
obligations described in Section 8, to the extent subject to Section 409A. Any
such tax gross-up payment will be made by the end of the calendar year next
following the calendar year in which the Executive remits the related taxes, and
any required reimbursement of expenses incurred due to a tax audit or litigation
addressing the existence or amount of a tax liability will be made by the end of
the calendar year next following the calendar year in which the taxes that are
the subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the calendar year next following the calendar year in which such audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation, in each case subject to any earlier required deadline for
payment otherwise applicable under this Agreement.

        (c)   The provisions of this Agreement which require commencement of
payments or benefits coverage subject to Section 409A upon a termination of
employment shall be interpreted to require that the Executive have a "separation
from service" with the Company (as such term is defined in Treasury Regulations
issued under Code Section 409A).

        (d)   The provisions of Section 5 which require the acceleration of
payment of any compensation previously deferred by the Executive (together with
any accrued interest or earnings thereon) to the extent not theretofore paid,
upon a termination of employment, shall apply only if the termination of
employment occurs within two years following the Change of Control, and the
Change of Control constitutes a "change in control" as such term is defined in
Treasury Regulations issued under Code Section 409A.

        (e)   Any series of payments (including in-kind benefits) provided under
this Agreement shall for all purposes of Code Section 409A be treated as a
series of separate payments and not as single payments.

        (f)    The provisions of this Section 5A are intended to comply with
Code Section 409A and shall be interpreted consistent with such section."

        5.     Except as expressly modified by this Amendment, the terms and
provisions of the Agreement shall remain unchanged and in full force and effect.

        6.     Any modification to this Amendment shall be effective only if it
is in writing and signed by the parties to be bound thereby.

        7.     This Amendment (including the Agreement incorporated herein by
reference) constitutes the entire agreement between the parties hereto with
respect to the changes to the Agreement provided for in this Amendment and
supersedes all prior or contemporaneous written or verbal agreements and
understandings among the parties in connection with the subject matter thereof.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Amendment by their
duly authorized officers or agents.

Dated:                                        UNIONBANCAL CORPORATION
 
 
 
By:
  

--------------------------------------------------------------------------------

Paul E. Fearer       Executive Vice President
Dated:
                                    
 
                                    

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.31



AMENDMENT TO CHANGE-OF-CONTROL AGREEMENT
